The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 12/08/2021 amendment(s) /response(s) in the Application 16/579,655 by BORGES et al. for “IN-VEHICLE WIRELESS COMMUNICATION”, filed on 09/23/2019.  The amendment/response has been entered.


Terminal Disclaimer
The terminal disclaimer filed on 06/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9,888,501 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Response to Amendment
Per the 12/08/2021 Amendment:  
Claims 1, 8 and 15 are amended. 
Claims 1-20 are pending.

In view of the 12/08/2021 claim amendments, i.e., “and determining whether to maintain the secure Bluetooth connection based at least on a radio frequency band on which the Wi-Fi network operates or a Bluetooth connection between the computing device and a device other than the vehicle accessory system.” (as recited in claim 1 and similarly recited in claims 8 and 15) in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 12/08/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “and determining whether to maintain the secure Bluetooth connection based at least on a radio frequency band on which the Wi-Fi network operates or a Bluetooth connection between the computing device and a device other than the vehicle accessory system.” (as recited in claim 1 and similarly recited in claims 8 and 15) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

With respect the independent claims, Bajko et al., (WO2013184110A1) teaches A method for enabling a computing device to communicate with a vehicle accessory system, the method comprising, (BAJKO, Fig. 3, paragraph 38, teach User Equipment 114B (i.e. computing device) in communication with an access point (AP) 110. Note, BAJKO does not describe the access point as a vehicle accessory system.) 
at the computing device: determining that a first connection to a Wi-Fi network provided by the vehicle accessory system using a first set of Wi-Fi parameters failed and/or disconnected; (BAJKO, Fig. 3, step 302, paragraphs 20, 39, teaching determining to handover from an established WiFi connection from source AP 110C to Target AP 110B in order to avoid a disconnection of an ongoing session and/or failure due to a value, such as signal-to-noise ratio (SNR).)
establishing a secure Bluetooth connection with the vehicle accessory system; (BAJKO, Fig. 3, step 312, paragraph 39, teach establishing a Bluetooth connection with the Target AP 110B. The Bluetooth connection is secure because communication has been securely established using Bluetooth beacons.)
receiving, over the secure Bluetooth connection and from the vehicle accessory system, a second set of Wi-Fi parameters associated with the Wi-Fi network; (BAJKO, Fig. 3, steps 314, 316, paragraph 39, teach receiving, over the secured Bluetooth connection, a second set of network configurations such as a network identifier, a service set identifier and the like (i.e. second set of Wi-Fi parameters associated with the Wi-Fi network). Similarly, a first set of Wi-Fi parameters were required for the initial Wi-Fi connection 302.) 
and establishing a second connection to the Wi-Fi network in accordance with the second set of Wi-Fi parameters. (BAJKO, Fig. 3, step 320, paragraph 39, teach establishing the second connection to the Wi-Fi network in accordance with the second set of Wi-Fi network configuration parameters.)

Chen et al. (US20170208637A1) teaches vehicle accessory system (CHEN, Fig. 5, steps 501, 5022, 5023, 504, paragraphs 70, 76, 93, teach an in-vehicle terminal (i.e. vehicle accessory system) establishing a connection with the connectable device utilizing WiFi and Bluetooth.)
 
Qi et al. (US20150264514A1) is directed to switching between lower energy and higher energy wireless communication (Abstract). More particularly, Fig. 8, paragraphs 54-58, teach performing discovery using lower energy wireless technology (step 804) and using higher energy local area wireless technology (step 808).

Banerjea et al. (US20090034498A1) is directed to establishing a first connection and a second connection to at least one of a secondary mobile communication device, wherein the first connection is a Bluetooth (BT) connection and the second connection is a Wireless Fidelity (WiFi) connection (Abstract). More particularly, Fig. 4, paragraphs 33-35, teach a mobile device 402 in communication with a secondary mobile device 406 and access point 404 using a Bluetooth link and Wi-Fi link. 

Kirsch (US20130288606A1) is directed to configuring a vehicle and consumer device in a manner that optimizes the vehicle and consumer device connections based on a variety of factors such as available connections/ports and protocols to be used (Abstract). More particularly, Fig. 5, paragraph 50, teach available phone connections and available vehicle connection via a vehicle interface.

Ricci (US20130138714A1) is directed to a vehicle communication system that can determine which devices are within the vehicle, and based on this determination, the vehicle communication system creates a universal bus and hotspot where applications, data, multimedia information, and resources can be shared both with the vehicle and with the other devices in the vehicle (Abstract). Particularly, Fig. 15, paragraphs 154-155, teach identifying available devices and activating functions on the selected devices.  

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “and determining whether to maintain the secure Bluetooth connection based at least on a radio frequency band on which the Wi-Fi network operates or a Bluetooth connection between the computing device and a device other than the vehicle accessory system.”, as recited in claim 1 and similarly recited in claims 8 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on M-F, 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412